On November 12, 1969, this court permanently disbarred respondent, William D. Edwards, Attorney Registration No. 0051261. On December 17, 2001, movant, Disciplinary Counsel, filed a motion for order to appear and show cause, requesting the court to issue an order directing William D. Edwards to appear and show cause why he should not be found in contempt for his failure to comply with this court’s November 12, 1969 order. On February 22, 2002, this court granted the motion and ordered respondent to show cause by filing a written response why he should not be found in contempt. On March 13, 2002, respondent filed an answer. Upon consideration thereof,
IT IS ORDERED by the court that respondent is hereby found in contempt and fined $500. It is further ordered that the fine is stayed provided that the respondent commits no further violations.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1).